IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs May 31, 2001

            MOHAMED ALI v. TENNESSEE BOARD OF PAROLES

                    Appeal from the Chancery Court for Davidson County
                      No. 01-1711-III  Ellen Hobbs Lyle, Chancellor



                   No. M2001-02302-COA-R3-CV - Filed October 16, 2002


Appellant, an inmate of the Department of Corrections, appeals the dismissal of his Petition for
Certiorari in the Chancery Court of Davidson County. He was convicted in 1993 of one count of
rape and one count of attempted bribery of a witness. He received sentences of twelve years and
three years, respectively, to be served consecutively. He seeks mandatory parole under Tennessee
Code Annotated section 40-28-117(b) and other relief. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., and
PATRICIA J. COTTRELL, J., joined.

Mohamed Ali, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General; Michael E. Moore, Solicitor General; and Mark A. Hudson,
Senior Counsel, for the appellee, Tennessee Board of Paroles.


                                            OPINION

        Appellant, an inmate in the Department of Corrections, was sentenced in 1993 to an effective
term of fifteen years. He has four times been rejected for parole on the basis provided by Tennessee
Code Annotated section 40-35-503(b)(2)(1997) that his parole “would depreciate the seriousness of
the offense of the crime of which the defendant stands convicted or promote disrespect for the law.”

      He first asserts that he is entitled to mandatory parole under the provisions of Tennessee
Code Annotated section 40-28-117(b).

       This section of the Code has never been repealed because it is still effective in certain cases
involving crimes committed prior to July 1, 1982, and convictions occurring prior to May 26, 1983.
See Eslick, v. Campbell, no. M1998-00944-COA-R3-CV, 2000 Tenn. App. Lexis 413 (Tenn. Ct.
App. June 27, 2000); Ishaaq v. Tennessee Dep’t of Corr., No. M2000-01957-COA-R3-CV, 2001
Tenn. App. Lexis 934 (Tenn. Ct. App. Dec. 28, 2001). Such has been the law since Chapter 227,
Section 29 of the Public Acts of 1989 amended Tennessee Code Annotated section 40-28-115(b) and
Chapter 406, Section 12 of the Public Acts of 1983 amended Tennessee Code Annotated section 40-
35-503. As Appellant does not allege that he committed the crimes for which he was convicted prior
to July 1, 1982, and as his petition shows on its face that he was convicted of these crimes in 1993,
he is not and never has been eligible for mandatory parole under any statute, including Tennessee
Code Annotated section 40-28-117(b).

        Next, Appellant complains that he has four times been rejected for parole because of the
seriousness of his offenses under Tennessee Code Annotated section 40-35-503(b)(2). A prisoner
has no constitutional or inherit right to parole prior to the expiration of a valid sentence. Greenholtz
v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 7-8 (1979). There is no constitutionally
protected liberty interest in parole in Tennessee. Wright v. Trammell, 810 F.2d 589 (6th Cir. 1987);
Kaylor v. Bradley, 912 S.W.2d 728, 733 (Tenn. Ct. App. 1995).

        The Tennessee Supreme Court has held: “In our view, consideration of the seriousness of the
offense, the number of victims, and the risks to re-offend is appropriate to the parole decision.
Consideration of these factors does not demonstrate that the Board acted illegally, fraudulently,
arbitrarily, or in excess of its jurisdiction. Moreover, consideration of such factors does not
implicate any constitutional right under the circumstances.” Arnold v. Tennessee Bd. Of Paroles,
956 S.W.2d 478, 482-83 (Tenn. 1997).

       The Petition for Certiorari fails to state a claim upon which relief can be granted and was
properly dismissed by the trial court. Powell v. Parole Eligibility Review Bd., 879 S.W.2d 871
(Tenn. Ct. App. 1994).

        The judgment of the trial court is affirmed and costs are assessed against Appellant.



                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -2-